

117 SRES 349 ATS: Honoring the contributions of the Ritchie Boys.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 349IN THE SENATE OF THE UNITED STATESAugust 9, 2021Mr. Cardin (for himself, Mr. Crapo, Mr. Van Hollen, Mr. Risch, and Mr. Wyden) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the contributions of the Ritchie Boys.Whereas, in 1942, the Federal Government ordered that a Maryland National Guard Training Ground be turned into a War Department Military Intelligence Training Center, which was named Camp Ritchie after the late Governor, Albert C. Ritchie;Whereas, starting in 1942, more than 19,000 men trained at Camp Ritchie in Maryland and became known as the Ritchie Boys;Whereas, while the approximately 2,800 refugees who had fled Nazi persecution in Germany and Austria and had come to the United States as enemy aliens prior to the entry of the United States into World War II only constituted approximately 14 percent of the total number of Ritchie Boys, they had the strongest motivation to return to Europe and fight for their newly adopted country;Whereas the Ritchie Boys included—(1)soldiers of many faiths (including Protestant, Jewish, and Catholic soldiers); (2)both soldiers born in the United States and foreign-born soldiers from more than 70 countries; (3)soldiers with German, Japanese (Nisei), and other language skills; and (4)more importantly, soldiers with general intelligence skills suitable for being trained as order-of-battle specialists, counterintelligence operatives, photo interpreters, psychological warfare experts, and other specialists; Whereas, during World War II, Ritchie Boys were assigned to every unit of the Army and the Marines as well as to the Office of Strategic Services and the Counter Intelligence Corps;Whereas, starting in 1942, the Ritchie Boys were sent as individual specialists to the Supreme Headquarters Allied Expeditionary Force (SHAEF) in small elite teams to join combat units in the North African, Mediterranean, European, and Pacific theaters and to military camps, prisoner-of-war camps, and interrogation centers (such as Fort Hunt, VA) in the United States;Whereas the Ritchie Boys accompanied the Army on D-Day in Europe as foot soldiers with all Army divisions and as paratroopers with all airborne divisions and were often selected to be the second soldier to land after the commander in order to provide needed immediate interpretation in languages such as French, German, and Italian; Whereas the Ritchie Boys served as personal interpreters for General George Patton and other military leaders;Whereas the Ritchie Boys served honorably in the Pacific in the assaults on Guadalcanal, Okinawa, Iwo Jima, and the Philippines, including 2 Marine Corps Ritchie Boys who died in the initial landing on Iwo Jima and a Ritchie Boy who was awarded the Medal of Honor posthumously for bravery; Whereas about 140 Ritchie Boys lost their lives during World War II;Whereas the Ritchie Boys garnered more than 65 Silver Star Medals and numerous Bronze Star Medals as well as at least 5 Legion of Honor and many Croix de Guerre Medals; Whereas, among the 150-man Second Mobile Radio Broadcast Company of the Ritchie Boys, 6 members received the Croix de Guerre Medal and at least 15 received Bronze Star Medals for service and bravery;Whereas the Ritchie Boys made significant contributions to the success of the Allied Forces on the Western Front through their knowledge and their skills, as demonstrated by a classified postwar report by the Army finding that the Ritchie Boys were the source of nearly 60 percent of the credible intelligence gathered in Europe during World War II;Whereas many of the Ritchie Boys continued to serve their country following the conclusion of World War II, including through service as translators or interrogators prosecuting war criminals with the Judge Advocate General's Office during trials at Dachau and Nuremberg;Whereas the Ritchie Boys include such notable figures as David Rockefeller, Archibald Roosevelt Jr, William Sloane Coffin, Philip Johnson, J.D. Salinger, and William Warfield, as well as Senators John Chafee of Rhode Island and Frank Church of Idaho, and the father of the current senior Senator from Oregon, Ron Wyden;Whereas the Ritchie Boys also contributed outside of the military through careers as writers, artists, architects, academics, diplomats, economists, financiers, philanthropists, and psychologists;Whereas, because the roles of the Ritchie Boys remained classified for decades, the public generally lacks awareness of their contributions;Whereas Camp Ritchie closed in 1998, and a museum and educational center is now being planned for the location; andWhereas, approximately 200 Ritchie Boys are still living, ranging in age between 95 and 107: Now, therefore, be itThat the Senate—(1)honors the bravery and dedication of the Ritchie Boys; (2)recognizes the importance of their contributions to the success of the Allied Forces during World War II; and(3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to Mr. Landon Grove of the Ritchie History Museum.